 

EXHIBIT 10.1

 

CBRE GROUP, INC.
AMENDED AND RESTATED

CHANGE IN CONTROL AND SEVERANCE PLAN
FOR SENIOR MANAGEMENT

 

CBRE Group, Inc., a Delaware corporation (the “Company”), has adopted this
Amended and Restated Change in Control and Severance Plan for Senior Management
(this “Plan”), effective as of August 12, 2020, for the benefit of executives
and other members of the senior management of the Company and its Subsidiaries
(as defined below) who are eligible to participate in this Plan. The Plan was
initially adopted effective as of March 24, 2015.

 

1.

Purposes

The purposes of this Plan are as follows:

(a)To reinforce and encourage the continued attention and dedication of
Participants (as defined below) to their assigned duties without the distraction
arising from the possibility of a Change in Control (as defined below) of the
Company;

(b)To enable and encourage Participants to focus their attention on obtaining
the best possible outcome for the Company’s shareholders and to make an
independent evaluation of all possible transactions, without being influenced by
their personal concerns regarding the possible impact of various transactions on
the security of their jobs and benefits; and

(c)To provide severance payments and benefits to any Participant who incurs a
qualifying termination of employment under the circumstances described herein,
whether within a certain period surrounding a Change in Control or outside of
such period.

2.

Defined Terms

For purposes of this Plan, the following terms shall have the meanings indicated
below:

(a)“Base Salary” means, as to any Participant, the amount the Participant is
entitled to receive as annual base salary, in each case without reduction for
any pre-tax contributions to benefit plans.  Base Salary does not include
bonuses, incentives, commissions, overtime pay, shift pay, premium pay, cost of
living allowances or income from stock options, stock grants or other incentives
awarded under the Equity Plan or otherwise.

(b)“Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------

 

(c)“Cause” means, with respect to any Participant, the occurrence of any one or
more of the following events, in each case, subject to the procedural
requirements set forth in Section 9.2:

(i)The Participant’s conviction of (or plea of guilty or no contest to) a felony
involving moral turpitude;

(ii)The Participant’s willful and continued failure to substantially perform the
Participant’s designated duties or to follow lawful and authorized directions of
the Company Group after written notice from or on behalf of the Company Group;

(iii)The Participant’s willful misconduct (including willful violation of the
Company Group’s policies that are applicable to the Participant) or gross
negligence that results in material reputational or financial harm to the
Company Group;

(iv)Any act of fraud, theft, or any material act of dishonesty by the
Participant regarding the Company Group’s business;

(v)The Participant’s material breach of fiduciary duty to the Company Group
(including without limitation, acting in competition with, or taking other
adverse action against, the Company Group during the period of the Participant’s
employment with the Company Group, including soliciting employees of the Company
Group for alternative employment);

(vi)Any illegal or unethical act (inside or outside of the Participant’s scope
of employment) by the Participant that results in material reputational or
financial harm to the Company Group;

(vii)The Participant’s material misrepresentation regarding personal and/or
Company Group performance and/or the Company Group’s records for personal or
family financial benefit;

(viii)The Participant’s material or systematic unauthorized use or abuse of
corporate resources of the Company Group for personal or family financial
benefit; or

(ix)The Participant’s refusal to testify or cooperate in legal proceedings or
investigations involving the Company Group.

(d)“Chief Executive Officer” means the Company’s Chief Executive Officer.

(e)“Change in Control” has the meaning ascribed to such term in the CBRE Group,
Inc. 2019 Equity Incentive Plan (without regard to whether such term is defined
in an employment agreement or award agreement).

 

--------------------------------------------------------------------------------

 

(f)“Change in Control Protection Period” means the period beginning 120 days
prior to the date of a Change in Control and ending on the second anniversary of
such Change in Control.

(g)“Code” means the Internal Revenue Code of 1986, as amended.

(h)“Committee” means the Compensation Committee of the Board.

(i)“Company” means CBRE Group, Inc.

(j)“Company Group” means the Company (or, following a Change in Control, the
surviving corporation) and each of its Subsidiaries.

(k)“Date of Termination,” means (i) if the Participant’s employment is
terminated by the Company for Cause or by the Participant for Good Reason, the
date specified in the Notice of Termination (as determined in accordance with
the terms of this Plan), (ii) if the Participant’s employment is terminated by
the Company other than for Cause, the date on which the Company notifies the
Participant of such termination, (iii) if the Participant resigns without Good
Reason, the date on which the Participant notifies the Company of such
termination, and (iv) if the Participant’s employment is terminated by reason of
death or Disability, the date of the Participant’s death or the 30th day after
receipt of such Notice of Termination by the Participant, as the case may be.

(l)“Disability” means a Participant’s physical or mental incapacitation such
that for a period of six (6) consecutive months, or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period, the Participant is
unable to substantially perform his or her duties. Any question as to the
existence of a Participant’s physical or mental incapacitation as to which the
Participant or such Participant’s representative, as applicable, and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Participant or such Participant’s representative, as
applicable, and the Company. If the Participant or such Participant’s
representative, as applicable, and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two (2)
physicians shall select a third (3rd) who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Participant or such Participant’s representative, as applicable, shall be final
and conclusive for all purposes under this Plan.

(m)“Effective Date” means August 12, 2020.

(n)“Eligible Employee” means any employee of the Company Group who is not a
party to any individual employment agreement, offer letter or any other similar
agreement with any member of the Company Group that provides for severance
payments or benefits of any kind upon a termination of employment with the
Company Group (excluding, for the avoidance of doubt, any award agreement
evidencing the grant of an Equity Award that provides for accelerated or
continued vesting, exercisability and/or settlement upon or following a
termination of employment).

 

--------------------------------------------------------------------------------

 

(o)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(p)“Equity Award” means each stock option, restricted stock unit or other equity
or equity-based compensation award in respect of Shares granted to a Participant
under the Equity Plan or any other equity-based compensation plan maintained by
the Company.

(q)“Equity Multiple” means the following number as applicable: (i) 730 with
respect to the Tier I Participant, (ii) 548 with respect to any Tier II
Participant, and (iii) 365 with respect to any Tier III Participant.

(r)“Equity Plan” means the CBRE Group, Inc. 2012 Equity Incentive Plan, the CBRE
Group, Inc. 2017 Equity Incentive Plan or the CBRE Group, Inc. 2019 Equity
Incentive Plan, as applicable, as each may be amended or restated from time to
time or any successor to such plans.

(s) “Fair Market Value” has the meaning ascribed to such term in the applicable
Equity Plan with respect to the relevant Equity Award.

(t)“Good Reason” means the occurrence of any one or more of the following events
without a Participant’s prior written consent:

(i)A material adverse change in the Participant’s duties or responsibilities
(such that the compensation paid to the Participant would not continue to be
deemed rational based on the Participant’s revised duties or responsibilities);

(ii)A reduction of more than 15% in the Participant’s Base Salary as in effect
for the 12-month period immediately prior to such reduction, other than in
connection with an across-the-board reduction of the base salaries of similarly
situated employees or due to changes in the Participant’s duties and
responsibilities with the Participant’s prior written consent;

(iii)A reduction of more than 15% in the Participant’s annual target bonus as in
effect immediately prior to such reduction or the Participant becoming
ineligible to participate in bonus plans applicable to similarly situated
employees, other than in connection with an across-the-board reduction of the
annual target bonuses of similarly situated employees or due to changes in the
Participant’s duties and responsibilities with the Participant’s prior written
consent;

(iv)The failure by the Company to make any annual equity grant to the
Participant or a substantial reduction of the Participant’s annual equity grant
as compared to the annual equity grant made to the Participant in the preceding
fiscal year of the Company, unless (A) a reduction of annual equity grants or a
change in equity philosophy or practice occurs that does not disproportionately
affect the Participant relative to other similarly situated employees who
receive equity grants, (B) the Company determines in good faith that such
failure to grant or reduction of such grants was fair and equitable either based
on the Participant’s failure to meet mutually

 

--------------------------------------------------------------------------------

 

understood expectations of the Participant’s position with the Company or due to
the receipt by the Participant of a special one-time equity grant within the 18
months immediately prior to such event, or (C) such failure to grant or
reduction of such grants occurs due to changes in the Participant’s duties and
responsibilities with the Participant’s prior written consent;  

(v)The failure of any successor to the Company to assume this Plan upon a Change
in Control pursuant to Section 11; or

(vi)A change in the Participant’s principal place of work to a location of more
than 50 miles in each direction from the Participant’s principal place of work
immediately prior to such change in location; provided, that such change
increases the Participant’s commute from the Participant’s principal residence
by more than 50 miles in each direction and more than 3 times per week on
average;

provided, that (x) the Participant provides a Notice of Termination to the
Company within 90 days of the initial existence of the facts or circumstances
constituting such event, (y) the Company fails to cure such facts or
circumstances within 30 days after receipt of such Notice of Termination and (z)
the Date of Termination of the Participant occurs no later than 30 days after
the expiration of the such cure period.

(u) “Non-Section 16 Participant” means any Participant who is not a Section 16
Person.

(v)“Notice of Termination” means a written notice which shall (i) indicate the
specific termination provision in this Plan relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of a Participant’s employment under the provision so indicated, and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specify the Date of Termination (which date shall be not more than 30
days after the giving of such notice).

(w)“Participant” means each of the Tier I Participants, the Tier II Participants
and the Tier III Participants (collectively, the “Participants”).

(x)“Performance-Vesting Equity Award” means any Equity Award that is not a
Time-Vesting Equity Award.  For the avoidance of doubt, a Performance-Vesting
Equity Award shall include any Equity Award that is either expressly and
exclusively subject to performance-based vesting or a hybrid of time-based
vesting and performance-based vesting.

(y)“Poor Performance” means, with respect to any Participant, the occurrence of
any one or more of the following events:

(i)The Participant’s consistent and documented failure to successfully execute
the basic responsibilities of the Participant’s position or to meet performance
objectives assigned to the Participant following adequate written notice from or
on behalf of the Company Group and an opportunity to improve; or

 

--------------------------------------------------------------------------------

 

(ii)The exhibition by the Participant of a pattern of poor decisions on major
corporate or personnel matters;

provided, that (x) the Company provides written notice to the Participant of a
finding of Poor Performance promptly after becoming aware of the existence of
the facts or circumstances constituting such event, and (y) the Participant is
provided with a reasonable opportunity to challenge such finding pursuant to
procedures established by the Committee.

(z)“Qualifying Termination” means a termination of employment with the Company
Group either by (i) the Company (other than for Cause and other than for Poor
Performance) or (ii) a Participant for Good Reason.  For purposes of
clarification, the termination of a Participant’s employment by reason of the
Participant’s death or Disability shall not be deemed a Qualifying Termination.

(aa)“Restricted Period” means the following period of months commencing upon a
Qualifying Termination: (i) with respect to the Tier I Participant, 24 months,
(ii) with respect to any Tier II Participant, 18 months, and (iii) with respect
to any Tier III Participant, 12 months, which period may be reduced or
eliminated, in each case, (A) by the Committee (in respect of any Section 16
Participant) or the Company (in respect of any Non-Section 16 Participant), or
(B) to the extent required to comply with the applicable laws of the
jurisdiction in which the Participant was primarily providing services to the
Company immediately prior to such termination.

(bb)“Retirement-Eligible Participant” means, with respect to any Equity Award,
any Participant who meets the age and service conditions to be eligible to
qualify for “Retirement” (or similar term) under the terms of the award
agreement governing such Equity Award and, as a result, is eligible for
continued or accelerated vesting of all or any portion of such Equity Award upon
a termination of employment due to such Retirement. For clarity, if the
Participant is not eligible for continued or accelerated vesting of a portion of
an Equity Award on Retirement under the terms of the award agreement (including
because the Participant does not satisfy any applicable minimum service
requirement after the grant or vesting commencement date of such Equity Award)
or the award agreement does not provide for any such continued or accelerated
vesting on Retirement, the Participant is not a Retirement-Eligible Participant
with respect to such Equity Award (or portion thereof).

(cc)“Section 16 Participant” means any Participant who is a Section 16 Person.

(dd)“Section 16 Person” means an officer of the Company who is subject to the
reporting rules under Section 16 of the Securities Exchange Act of 1934, as
amended.

(ee)“Separation from Service” has the meaning set forth in Section 409A of the
Code and Treasury Regulation Section 1.409A-1(h)).

 

--------------------------------------------------------------------------------

 

(ff)“Severance Multiple “ means the following number as applicable: (i) 2.0 with
respect to the Tier I Participant, (ii) 1.5 with respect to any Tier II
Participant, and (iii) 1.0 with respect to any Tier III Participant.

(gg)“Share” has the meaning ascribed to such term in the applicable Equity Plan,
with respect to the relevant Equity Award.

(hh)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the Effective Date shall be considered a Subsidiary
commencing as of such date.

(ii)“Tier I Participant” means the Chief Executive Officer.

(jj)“Tier II Participant” means (i) any Section 16 Person (other than the Chief
Executive Officer) whom the Committee has designated as a Tier II Participant or
(ii) any employee of the Company who is not a Section 16 Person whom the Chief
Executive Officer has designated as a Tier II Participant, in each case,
pursuant to Section 4.1 of this Plan.

(kk)“Tier III Participant” means (i) any Section 16 Person (other than the Chief
Executive Officer) whom the Committee has designated as a Tier III Participant
or (ii) any employee of the Company who is not a Section 16 Person whom the
Chief Executive Officer has designated as a Tier III Participant in this Plan,
in each case, pursuant to Section 4.1.

(ll)“Time-Vesting Equity Award” means any Equity Award that is expressly and
exclusively subject to periodic or cliff time-based vesting.

3.

Administration

3.1This Plan shall be interpreted, administered and operated by the Committee,
which may delegate its duties and powers in whole or in part to any subcommittee
thereof or such other persons from time to time as it may designate.  The
Committee is authorized to interpret this Plan, to establish, amend and rescind
any rules and regulations relating to this Plan, to resolve ambiguities under
this Plan, and to make any other determinations that it deems necessary or
desirable for the administration of this Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in this Plan in the
manner and to the extent the Committee deems necessary or desirable.  The
Committee shall have the full power and authority, in its sole discretion but
subject to the provisions of this Plan, including, without limitation, the
provisions giving the Chief Executive Officer the exclusive right to determine
whether any Eligible Employee who is not a Section 16 Person shall be a Tier II
Participant or a Tier III Participant, to determine who shall be a Participant
and to establish the terms and conditions of any payment or benefit payable
under this Plan.  Any decision of the Committee in the interpretation and
administration of this Plan, as described herein, shall

 

--------------------------------------------------------------------------------

 

lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).  

3.2All expenses and liabilities which members of the Committee incur in
connection with the administration of this Plan shall be borne by the
Company.  The Committee may employ attorneys, consultants, accountants,
appraisers, brokers, or other persons in connection with such administration,
and the Committee, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such
persons.  No member of Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to this Plan,
and all members of the Committee shall be fully protected by the Company in
respect of any such action, determination or interpretation.

4.

Eligibility and Participation

4.1Each Eligible Employee who is either (i) a Section 16 Person who has been
designated to participate in this Plan as a Tier I, Tier II or Tier III
Participant by the Committee, in its sole discretion, or (ii) an employee who is
not a Section 16 Person who has been designated to participate in this Plan as a
Tier II or Tier III Participant by the Chief Executive Officer, in his sole
discretion, shall become a Participant and be eligible to receive payments and
benefits under this Plan.  Promptly following such designation by the Committee
or the Chief Executive Officer, as applicable, the Company shall provide written
notice substantially in the form attached hereto as Exhibit A (a “Designation
Letter”) to each Participant with respect to the Participant’s designation as a
Tier I, Tier II or Tier III Participant in this Plan.

4.2None of the Participants shall be eligible to receive any severance payments
or benefits under the Company’s Highly Compensated Employee Severance Pay Policy
or any other severance plan, policy or program of the Company Group as in effect
from time to time.  Any severance payments or benefits payable to a Participant
under this Plan shall be in lieu of any severance payments or benefits to which
such Participant may otherwise have been entitled to pursuant to the Company’s
Highly Compensated Employee Severance Pay Policy or such other severance plan,
policy or program of the Company Group as in effect from time to time.

5.

Termination Benefits and Payments

5.1Qualifying Termination Outside of the Change in Control Protection
Period.  If a Participant incurs a Qualifying Termination at any time outside of
the Change in Control Protection Period, the Participant shall be entitled to
receive the following payments and benefits, subject to Section 5.3 and Section
14.2:

(a)A single lump-sum payment within 10 days after the Date of Termination (or
earlier, to the extent required by applicable law), in an aggregate amount equal
to (i) the Participant’s earned but unpaid Base Salary and accrued but unpaid
vacation pay (if any) through the Date of Termination, and (ii) subject to
submission by

 

--------------------------------------------------------------------------------

 

the Participant of supporting documentation, any unreimbursed business expenses
incurred by the Participant through the Date of Termination in accordance with
the Company’s reimbursement policy (the amounts described in clauses (i) and
(ii), collectively, the “Accrued Obligations”);

(b)A single lump-sum payment on the first payroll date following the date on
which the Release (as defined below) becomes irrevocable, in an amount equal to
(i) the Participant’s applicable Severance Multiple, multiplied by (ii) the sum
of the Participant’s Base Salary and the Participant’s annual target bonus, in
each case, as in effect on the Date of Termination (without giving effect to any
reduction in Base Salary or annual target bonus, respectively, that constitutes
Good Reason); provided, that, to the extent required to comply with Section 409A
of the Code, if the Release Period spans two calendar years, such amount shall
be paid on the first regularly scheduled payroll date that occurs in the second
calendar year;

(c)Any unpaid bonus that would have become payable to the Participant in respect
of any fiscal year that ends on or before the Date of Termination, where the
Participant remained employed through the full fiscal year or performance period
but incurs a Qualifying Termination prior to the payment date for such bonus,
payable in a single-lump sum on the later of (i) the date on which such bonus
would have been paid to the Participant if he had remained employed on the
payment date or (ii) the first payroll date following the date on which the
Release (as defined below) becomes irrevocable (or, to the extent required to
comply with Section 409A of the Code, if the Release Period spans two calendar
years, the first regularly scheduled payroll date that occurs in the second
calendar year);

(d)A pro rata annual bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to the product of:

(i)in respect of any Section 16 Participant, (A) the annual bonus such
Participant would have earned for the fiscal year in which the Date of
Termination occurs if he had remained employed with the Company Group on the
applicable payment date for such annual bonus (but with 100% of such annual
bonus calculated solely based on the applicable Company performance metrics with
respect to such fiscal year and without regard to any assessment of personal
performance) and (B) a fraction, the numerator of which shall be the number of
days elapsed through the Date of Termination in the fiscal year in which the
Date of Termination occurs and the denominator of which shall be 365, payable in
a single lump-sum on the date on which such annual bonus would have been paid to
the Participant if he had remained employed on the payment date; or

(ii)in respect of any Non-Section 16 Participant, (A) such Participant’s annual
target bonus for the fiscal year in which the Date of Termination occurs and (B)
a fraction, the numerator of which shall be the number of days elapsed through
the Date of Termination in the fiscal year in which the Date of Termination
occurs and the denominator of which shall be 365, payable in a single lump-sum
on the first payroll date following the date on which the Release becomes
irrevocable; provided,

 

--------------------------------------------------------------------------------

 

that, to the extent required to comply with Section 409A of the Code, if the
Release Period spans two calendar years, such amount shall be paid on the first
regularly scheduled payroll date that occurs in the second calendar year;

(e)Any cash, carried interest or similar incentive compensation awards
(including a cash long-term incentive plan) (other than Equity Awards) held by
the Participant as of the Date of Termination having a performance period that
exceeds one year shall be subject to the terms of the applicable plan or grant
document with respect to any vesting or payment thereof; provided, that if the
applicable plan or grant document does not expressly provide for the treatment
of such award upon a Qualifying Termination, then the Committee (in respect of
any Section 16 Participant) or the Chief Executive Officer (in respect of any
Non-Section 16 Participant) shall determine, in good faith, the treatment of
such award consistent with the principles of this Plan, so long as all
Participants so affected who then hold such an award are treated in a similar
manner in respect of such award;

(f)If the Participant elects to receive group health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following
the termination of the Participant’s employment, then the Company shall provide
such coverage for the 18-month period commencing as of the first day of the
month immediately following the Date of Termination (the “Continuation Period”);
provided, that the Participant shall continue to pay the same amount of monthly
premium as in effect for an active employee with the same coverage; provided,
further, that if the Participant becomes employed with another employer during
the Continuation Period and is eligible to receive group health insurance
coverage under such employer’s plans, the Company’s obligations under this
Section 5.1(f) shall be reduced to the extent comparable coverage is actually
provided to the Participant and the Participant’s covered dependents, and any
such coverage shall be reported by the Participant to the
Company.  Notwithstanding the foregoing, (A) if any plan pursuant to which the
Company is providing such coverage is not, or ceases prior to the expiration of
the Continuation Period to be, exempt from the application of Section 409A of
the Code under Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is
otherwise unable to continue to cover the Participant under its group health
plans or the continuation of such coverage would result in adverse tax
consequences for the Participant or other participants in such group health
plans or the imposition of fines or penalties on the Company, then, in either
case, an amount equal to the difference between the full monthly COBRA premium
payment and the current monthly premium the Participant would have paid as an
active employee shall thereafter be paid to the Participant as currently taxable
compensation in substantially equal monthly installments over the Continuation
Period, or the remaining portion thereof (and such payment shall be paid to the
Participant on a fully tax grossed up basis);

(g)Upon written request by the Participant, the Company shall, at its sole
expense, provide the Participant with reasonable outplacement services with a
well-known and reputable outplacement agency for a period of not more than one
year following the Date of Termination; and

 

--------------------------------------------------------------------------------

 

(h)To the extent not previously vested as of the Date of Termination, any
outstanding Equity Awards held by the Participant shall vest and become
exercisable as follows; provided, that if the applicable award agreement
evidencing any such Equity Award provides for more favorable vesting (determined
based on the number of Shares subject to such vesting), then the terms of such
award agreement shall instead govern the treatment of such Equity Award:

(i)With respect to any Time-Vesting Equity Award held by the Participant, the
vesting of such Equity Award will immediately accelerate with respect to a
portion of the unvested Shares subject thereto in an amount equal to (1) the
total number of Shares granted under the Equity Award multiplied by a fraction,
not to exceed 1, the numerator of which is (x) the number of days the
Participant was employed from the Time-Vesting Equity Award’s grant date to the
Date of Termination, plus (y) the Participant’s applicable Equity Multiple, and
the denominator of which is the number of days from the grant date to the final
vesting date of such Equity Award, less (2) the number of Shares granted under
the Equity Award that had vested prior to the Date of Termination, if any,
subject to the following terms and conditions:

(A)For any Time-Vesting Equity Award that is an award of (1) (x) restricted
stock units and the Participant is not a Retirement-Eligible Participant or (y)
restricted stock, 50% of the total Shares that are subject to accelerated
vesting as described in Section 5.1(h)(i) above shall be delivered to the
Participant at the Date of Termination, and the remaining Shares that are
subject to such accelerated vesting will be delivered to the Participant at the
end of the Participant’s applicable Restricted Period, subject to the
Participant’s compliance with the restrictive conditions set forth in Section 7
or (2) restricted stock units and the Participant is a Retirement-Eligible
Participant, the Shares that are subject to accelerated vesting as described in
Section 5.1(h)(i) above shall be delivered to the Participant on the date(s) the
restricted stock units subject to such Time-Vesting Equity Award would have
otherwise vested, as provided in the grant notice attached to the award
agreement pursuant to which the applicable Time-Vesting Equity Award was
granted; or

(B)For any Time-Vesting Equity Award that is an award of stock options, 50% of
the total Shares underlying the stock options that are subject to accelerated
vesting as described in Section 5.1(h)(i) above shall be automatically forfeited
by the Participant if the Participant does not satisfy any of the restrictive
conditions set forth in Section 7 prior to the end of the Participant’s
applicable Restricted Period.  If the Participant exercises any such stock
options prior to the expiration of such Restricted Period, then the Shares
acquired upon such exercise shall be held by the Company and may not be sold or
transferred by the Participant prior to the end of such Restricted Period, and,
if the Participant does not satisfy any such restrictive conditions prior to the
end of such Restricted Period, each such Share shall be automatically
repurchased by the Company at a repurchase price equal to the lower of the Fair
Market Value of such Share and the exercise price per Share of such stock
option;

 

--------------------------------------------------------------------------------

 

(ii)With respect to any Performance-Vesting Equity Award held by the
Participant, a portion of the unvested Shares subject thereto shall remain
outstanding and eligible to vest and, if applicable, become exercisable, in
accordance with the terms of the applicable award agreement evidencing such
award following the completion of the applicable performance period for such
Performance-Vesting Equity Award in an amount equal to (1) the total number of
Shares, if any, that would have been ultimately awarded thereunder following
completion of the performance period applicable to such Performance-Vesting
Equity Award multiplied by a fraction, not to exceed 1, the numerator of which
is (x) the number of days the Participant was employed from the
Performance-Vesting Equity Award’s grant date to the Date of Termination, plus
(y) the Participant’s applicable Equity Multiple, and the denominator of which
is the number of days from the grant date to the final vesting date of such
Performance-Vesting Equity Award, less (2) the number of Shares granted under
the Performance-Vesting Equity Award that had vested prior to the Date of
Termination, if any, subject to the following terms and conditions:1

(A)Except as otherwise provided in this Section 5.1(h)(ii)(A), for any
Performance-Vesting Equity Award that is an award of restricted stock units or
restricted stock, 50% of the total Shares that are subject to continued vesting
as described in Section 5.1(h)(ii) above and are actually earned based on the
level of achievement of the applicable performance goals shall be delivered to
the Participant at the end of the applicable performance period, and the
remaining Shares that are subject to such continued vesting and that are
actually earned based on the level of achievement of the applicable performance
goals will be delivered to the Participant at the later of the end of such
performance period or the end of the Participant’s applicable Restricted Period,
subject to the Participant’s compliance with the restrictive conditions set
forth in Section 7. Notwithstanding the foregoing, if the Participant is a
Retirement-Eligible Participant with respect to a Performance-Vesting Equity
Award at the time of the Participant’s Qualifying Termination, and such award
(or portion thereof) has been earned based on the applicable performance-based
vesting condition(s) but remains subject to a time-based vesting condition, the
Shares that are subject to accelerated vesting as described in Section
5.1(h)(ii) above shall be delivered to the Participant on the date(s) the
restricted stock units subject to such Performance-Vesting Equity Award would
have otherwise vested, as provided in the grant notice attached to the award
agreement pursuant to which the applicable Performance-Vesting Equity Award was
granted; or

(B)For any Performance-Vesting Equity Award that is an award of stock options,
50% of the total Shares underlying the stock options that are subject to vesting
as described in Section 5.1(h)(ii) above and

 

1

E.g., if the performance period on an Adjusted EPS Equity Award granted in
February 2019 is fiscal year 2019 and 2020 (with the cliff vest date in February
2022) and the Participant is terminated in August 2020, then the Participant
will remain eligible to vest in the calculated portion of the Shares until
fiscal year 2020 performance is measurable (e.g., in February 2021) and
thereupon (in February 2021) vest into that number of Shares from such portion
as is determined based on the level of performance that is achieved.

 

--------------------------------------------------------------------------------

 

which actually vest based on the level of achievement of the applicable
performance goals shall be automatically forfeited by the Participant if the
Participant does not satisfy any of the restrictive conditions set forth in
Section 7 prior to the end of the Participant’s applicable Restricted
Period.  If the Participant exercises any such stock options prior to the
expiration of such Restricted Period, then the Shares acquired upon such
exercise shall be held by the Company and may not be sold or transferred by the
Participant prior to the end of such Restricted Period, and, if the Participant
does not satisfy any such restrictive conditions prior to the end of such
Restricted Period, each such Share shall be automatically repurchased by the
Company at a repurchase price equal to the lower of the Fair Market Value of
such Share and the exercise price per Share of such stock option.

All other benefits, if any, due to the Participant following a termination
pursuant to this Section 5.1 shall be determined in accordance with the plans,
policies and practices of the Company as in effect from time to time; provided,
that the Participant shall not be entitled to any severance payments or benefits
under any other agreement or any severance plan, policy or program of the
Company Group.  The Participant shall not accrue any additional compensation or
other benefits under this Plan following such termination of employment other
than as expressly set forth herein.

5.2Qualifying Termination During the Change in Control Protection Period.  If a
Participant incurs a Qualifying Termination at any time during the Change in
Control Protection Period, the Participant shall be entitled to receive the
following payments and benefits, subject to Section 5.3 and Section 14.2:

(a)The Participant shall be entitled to payment of the Accrued Obligations in a
single lump-sum within 10 days after the Date of Termination (or earlier, to the
extent required by applicable law);

(b)The Participant shall be entitled to the payments and benefits provided in
Sections 5.1(b), (c), (d), (e), (f) and (g), subject to the terms and conditions
thereof, including, without limitation, the requirement that a condition to the
Participant’s right to receive such payments and benefits is the Participant’s
execution, delivery and non-revocation of the Release; and

(c)To the extent not previously vested as of the Date of Termination, any
outstanding Equity Awards (including any such Equity Awards that are assumed,
converted or replaced pursuant to Section 6) held by the Participant shall vest
and, if applicable, become exercisable as follows (in lieu of the vesting
described in Section 5.1(h)); provided, that if the applicable award agreement
evidencing any such Equity Award provides for more favorable vesting (determined
based on the number of Shares subject to such vesting), then the terms of such
award agreement shall instead govern the treatment of such Equity Award:

 

--------------------------------------------------------------------------------

 

(i)With respect to any Time-Vesting Equity Award held by the Participant, the
vesting of such award will immediately accelerate with respect to all of the
unvested Shares subject thereto on the Date of Termination (or, in the event
that the Participant experiences a Qualifying Termination prior to the
occurrence of a Change in Control, upon the occurrence of such Change in
Control).  In order to accomplish the intention of this provision and
notwithstanding any provision of the applicable award agreement or the plan
under which such Time-Vesting Equity Award was granted to the contrary, if the
Participant experiences a Qualifying Termination prior to the occurrence of a
Change in Control, any portion of such Time-Vesting Equity Award that is
unvested shall remain outstanding (but with respect to a Time-Vesting Award that
is an unvested stock option, shall not be exercisable) for a period of 120 days
following the Date of Termination and, (A) if a Change in Control occurs during
such 120-day period, such unvested award shall become fully vested upon the
occurrence of such Change in Control and if such award is a stock option, shall
be exercisable for a period of 20 days following such Change in Control (or, if
earlier, the date on which the term of such stock option would expire) or (B) if
a Change in Control does not occur prior to the expiration of such 120-day
period, the unvested award shall automatically expire upon the expiration of
such 120-day period; or

(ii)With respect to any Performance-Vesting Equity Award held by the
Participant, the Committee shall (A) determine the projected level of
achievement of the applicable performance goals, based upon the actual level of
achievement of the performance goals through the date of the Change in Control,
and (B) determine the extent to which the vesting of the Shares subject to the
Performance-Vesting Equity Award will immediately and fully accelerate based on
such projected level of achievement, provided, that any Shares subject to the
Performance-Vesting Equity Award that do not vest based on the projected level
of achievement will be automatically forfeited upon the Change in Control.2

(d)Non-Qualifying Termination.  If a Participant’s employment with the Company
is terminated either (i) by the Company either for Cause or for Poor
Performance, (ii) by a Participant without Good Reason or (iii) due to the
Participant’s death or Disability, then the Participant (or the Participant’s
beneficiary or estate, as applicable) shall be entitled to payment of the
Accrued Obligations in a single lump-sum within 10 days after the Date of
Termination (or earlier, to the extent required by applicable law).  In no event
shall any such Participant otherwise be eligible to receive any payments or
benefits under this Plan, except to the extent explicitly required by applicable
law; provided, that the Committee may, in its sole discretion, determine to
provide for the full or partial vesting of any Equity Award held by the
Participant as of the Date of Termination.

 

2    

E.g., if the performance period on an Adjusted EPS Equity Award granted in
February 2019 is fiscal year 2019 and 2020 (with a cliff vest date in February
2022) and a Change in Control occurs in November 2020, with the Participant
terminating at any time during the period commencing 120 days prior to the
Change in Control date and ending immediately prior to the cliff vest date in
September 2022, then the Participant will immediately vest as to that number of
Shares as is determined based on the level of projected performance determined
by the Committee at the Change in Control date.

 

--------------------------------------------------------------------------------

 

5.3Release and Other Conditions to Severance.  Any payments or benefits that may
be provided to a Participant under Section 5.1 or Section 5.2 of this Plan
(other than payment of the Accrued Obligations) shall be conditioned upon the
following events:

(a)The Participant’s execution, delivery and non-revocation of an effective
release of claims against the Company Group, in substantially the Company’s
standard form for personnel who are similarly situated to the Participant (the
“Release”), which Release shall be delivered to the Participant within 5 days
following the Date of Termination and which must be executed (and not revoked)
by the Participant within sixty (60) days following the Date of Termination (the
“Release Period”);

(b)At the Company’s request, the Participant’s return of all property belonging
to the Company Group (including, but not limited to, any Company Group-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company Group); and

(c)The Participant’s continued compliance with the conditions set forth in
Section 7.

Notwithstanding anything herein to the contrary, if the Committee determines, in
its reasonable good faith and discretion, that a Participant has not satisfied
any of the conditions precedent or subsequent in Section 7, (i) any entitlement
of the Participant to receive any payments or benefits due under this Plan
(other than payment of the Accrued Obligations) shall be forfeited (including,
without limitation, the forfeiture of any Shares that would have otherwise been
delivered to the Participant following the Restricted Period, the forfeiture of
stock options and the repurchase of Shares acquired upon the exercise of stock
options, in each case, pursuant to Section 5.1(h)), and (ii) the Participant
shall be obligated to promptly repay the Company all amounts of payments and
benefits the Participant previously received under this Plan (other than the
Accrued Obligations); provided, that if a court subsequently determines that the
Participant did satisfy such conditions, the Participant’s entitlement to
receive such payments and benefits shall be reinstated in accordance with the
terms thereof.

6.

Treatment of Equity Awards Held by Non-Terminated Participants upon a Change in
Control

If a Participant remains employed with the Company Group on the date on which a
Change in Control occurs, any outstanding Equity Awards then held by the
Participant shall, effective upon the consummation of such Change in Control, be
treated as follows:

(a)With respect to each Time-Vesting Equity Award held by the Participant:

 

--------------------------------------------------------------------------------

 

(i)If such Time-Vesting Equity Award is assumed, converted or replaced by the
surviving corporation (including the Company if the Company is the surviving
corporation) or its parent with equity or equity-based awards in respect of a
publicly traded security having an equivalent value and vesting schedule to
those applicable to such Time-Vesting Equity Award immediately prior to such
Change in Control, such award as so-assumed, converted or replaced, as
applicable, shall remain eligible to vest and become exercisable in accordance
with its terms, subject to fully accelerated vesting in the event of a
Participant’s Qualifying Termination with the surviving corporation or its
parent, as applicable, that occurs at any time on or prior to the second
anniversary of such Change in Control.

(ii)If such Time-Vesting Equity Award is not so assumed, converted or replaced,
the vesting of such award will immediately accelerate with respect to all of the
unvested Shares subject thereto.

(b)With respect to each Performance-Vesting Equity Award held by the
Participant, if the size of such award is variable based on the achievement of
Company performance targets, the Committee shall determine the projected level
of achievement of the applicable performance goals, based upon the actual level
of achievement of the performance goals through the date of the Change in
Control for purposes of determining the number of Shares subject to such
Performance-Vesting Equity Award that shall be eligible to vest and, if
applicable, become exercisable (the “Vesting Eligible Shares”) as follows:

(i)If such Performance-Vesting Equity Award is assumed, converted or replaced by
the surviving corporation (including the Company if the Company is the surviving
corporation) or its parent with equity or equity-based awards in respect of a
publicly traded security having an equivalent value and vesting period
(determined as if the applicable performance condition was deemed satisfied with
respect to the Vesting Eligible Shares that remain subject thereto after giving
effect to the last sentence of this Section 6) to those applicable to such award
as in effect immediately prior to such Change in Control, the Vesting Eligible
Shares subject to such award as so assumed, converted or replaced, as
applicable, shall vest and become exercisable in full on the last day of the
applicable vesting period (without regard to the satisfaction of any performance
condition) in accordance with the terms of the applicable award agreement
evidencing such award, subject to fully accelerated vesting in the event of a
Participant’s Qualifying Termination with the surviving corporation or its
parent, as applicable, that occurs at any time on or prior to the second
anniversary of such Change in Control.3

 

3

E.g., if the performance period on an Adjusted EPS Equity Award granted in
February 2019 is fiscal year 2019 and 2020 (with the cliff vest date in February
2022) and a Change in Control occurs in November 2020, then (i) the employee
will remain eligible to vest as to that number of shares as is determined based
on the level of projected performance determined by the Committee at the Change
in Control date and (ii) the portion of the award that is not forfeited
following such determination will be converted into a time-based equity award
that will cliff vest in February 2022.

 

--------------------------------------------------------------------------------

 

(ii)If such award is not so assumed, converted or replaced, the vesting of such
award will immediately accelerate with respect to all of the Vesting Eligible
Shares subject thereto.

Notwithstanding anything herein to the contrary, any Shares subject to a
Performance-Vesting Equity Award that are not Vesting Eligible Shares after
giving effect to the Committee’s determination pursuant to this Section 6(b)
shall be automatically forfeited by the Participant and terminated for no
consideration on the date of such Change in Control.

 

7.

Restrictive Conditions

As a condition precedent and subsequent to the receipt of any actual payments
and benefits provided to a Participant under Section 5.1 or Section 5.2 of this
Plan (other than payment of the Accrued Obligations), the Participant, in order
to accept any such benefits and payments under this Plan, must comply with the
restrictive conditions precedent and subsequent to receipt thereof, as set forth
on Exhibit B attached hereto (the terms of which shall be incorporated into the
Release), for the Restricted Period.  Upon completion of the Restricted Period,
Participant must certify (in writing) to the Company his or her compliance with
such conditions.  For the avoidance of doubt, the restrictive conditions set
forth on Exhibit B shall apply in addition to (and shall not be limited by the
provisions of) any other non-competition, non-pooling, non-solicitation,
confidentiality, non-disparagement or similar covenants or conditions to which a
Participant is subject pursuant to any other plan or agreement containing
restrictive covenants or conditions to which such Participant is a party with
any member of the Company Group (or, in the case of any plan, as a recipient of
any award or benefits thereunder), such that the longest and broadest of such
restrictions shall apply (without duplication).

8.

Limitation on Payments

(a)Notwithstanding any other provisions of this Plan to the contrary, if any
payment or benefit received or to be received by a Participant, whether pursuant
to the terms of this Plan or any other plan, arrangement or agreement (all such
payments and benefits being hereinafter referred to as the “Total Payments”),
would be subject (in whole or part), to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement, the Total Payments shall be
reduced as set forth herein, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Participant would be subject in
respect of such unreduced Total Payments and after taking into account the phase
out of itemized deductions and personal exemptions

 

--------------------------------------------------------------------------------

 

attributable to such unreduced Total Payments).  The Total Payments shall be
reduced by the Company in its reasonable discretion in the following order: (A)
the cash severance payment set forth in Section 5.1(b), (B) the payment of a
pro-rata bonus for the fiscal year in which the Date of Termination occurs as
set forth in Section 5.1(d), (C) the accelerated vesting of any
Performance-Vesting Equity Awards as set forth herein, (D) the accelerated
vesting of any Time-Vesting Equity Awards as set forth herein, and (E) any other
payments or benefits otherwise payable to the Participant on a pro-rata basis or
such other manner that complies with Section 409A of the Code; provided, that no
such reduction shall apply to any such payment or benefit that constitutes
“nonqualified deferred compensation” (within the meaning of Section 409A of the
Code) to the extent that such reduction would result in any prohibited
acceleration or additional tax under Section 409A of the Code.

(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of an
independent nationally recognized accounting firm or consulting firm
(“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

9.

Termination Procedure

9.1Notice of Termination.  Any purported termination of a Participant’s
employment by the Company with or without Cause or by the Participant for Good
Reason shall be communicated by a Notice of Termination to the other party given
in accordance with Section 12.  The failure by the Participant or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company, respectively, under this Plan or preclude the
Participant or the Company from asserting such fact or circumstance in enforcing
the Participant’s or the Company’s rights under this Plan.

9.2Procedure for Termination for Cause.  Any termination of the employment of a
Participant shall not be deemed to be for Cause unless and until (a) the
Participant has been provided written notice detailing the facts or
circumstances constituting such Cause event at least 30 days before the proposed
Date of Termination; provided, that the Company shall have the right to suspend
the Participant with pay during such period, (b)

 

--------------------------------------------------------------------------------

 

the Participant has been provided with a reasonable opportunity, together with
counsel for the Participant (at the Participant’s option and expense), to be
heard by the Committee (in respect of any Section 16 Participant) or a panel of
senior executive officers of the Company (in respect of any Non-Section 16
Participant) regarding any disputed facts prior to such proposed Date of
Termination, and (c) to the extent capable of cure, the Participant fails to
cure such facts or circumstances within such 30 day period; provided, that the
Committee or such panel of senior executive officers of the Company, as
applicable, shall determine in good faith whether such Cause event exists
following such hearing and, if applicable, whether and how such Cause event is
capable of being cured.  If it is determined that no such Cause event exists and
the Company determines to terminate the Participant’s employment with the
Company, then such termination shall constitute a termination without Cause for
purposes of this Plan.

10.

No Mitigation or Offset

The Company agrees that, in order for a Participant to be eligible to receive
the payments and other benefits described herein, the Participant is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Participant by the Company pursuant to Section 5.1 or
5.2.  Further, the amount of any payment or benefit provided for in this Plan
(other than pursuant to Section 5.1(f)) shall not be reduced by any compensation
earned by the Participant following the Date of Termination as the result of
employment by another employer or otherwise, by retirement benefits, by offset
against any amount claimed to be owed by the Participant to the Company, or
otherwise.

11.

Successors; Binding Agreement

(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume this Plan and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.

(b) This Plan shall inure to the benefit of and shall be binding upon the
Company, its permitted successors and assigns.

(c)No right or interest of a Participant under this Plan may be assigned,
transferred or alienated, in whole or in part, either directly or by operation
of law, and no such right or interest shall be liable for or subject to any
debt, obligation or liability of such Participant. Notwithstanding the
foregoing, if a Participant dies while any amount would still be payable to the
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if the Participant had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to the executors, personal representatives or administrators
of the Participant’s estate.

 

--------------------------------------------------------------------------------

 

12.

Notices

For the purpose of this Plan, notices and all other communications provided for
in this Plan shall be given in writing and delivered by hand or sent by
overnight courier, certified or registered mail, return receipt requested,
postage prepaid, and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to the Participant, 5 days after
deposit in the United States mail, postage prepaid, addressed to the Participant
at the last address the Participant provided to the Company and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

To the Company:

CBRE Group, Inc.

Attention: General Counsel

400 South Hope Street, 25th Floor

Los Angeles, CA 90071

 

13.

Claims Procedure; Arbitration

13.1Claims Procedure.

(a)With respect to any claim for benefits which are provided exclusively under
this Plan, the claim shall be approved or denied by the Committee (in respect of
any Section 16 Participant) or a panel of senior executive officers of the
Company (in respect of any Non-Section 16 Participant) within 90 days following
the receipt of the information necessary to process the claim. If the Committee
denies a claim for benefits in whole or in part, it will give written notice of
the decision to the claimant or the claimant’s authorized representative, which
notice will set forth in a manner calculated to be understood by the claimant,
stating the specific reasons for such denial, make specific reference to the
pertinent Plan provisions on which the decision was based, and provide any other
additional information, as applicable, required by Section 503 of ERISA and the
regulations thereunder.

(b)With respect to any claim for benefits which, under the terms of this Plan,
are provided under another employee benefit plan or program maintained by any
member of the Company Group, the Committee shall determine claims regarding the
Participant’s eligibility under this Plan in accordance with the preceding
Section 13.1(a), but the administration of any other claim with respect to such
benefits (including the amount of such benefits) shall be subject to the claims
procedure specified in such other employee benefit plan or program.

(c)Appeals with respect to any claim for benefits which, under the terms of this
Plan, are provided under another employee benefit plan maintained by any member
of the Company Group (e.g., group health, life insurance, etc.), shall be
subject to the claims and appeals procedure specified in such other employee
benefit plan.

 

--------------------------------------------------------------------------------

 

13.2Arbitration.  If a Participant and the Company are unable to resolve any
controversy or claim arising out of, or relating to, this Plan (after giving
effect to Section 13.1), other than any claim with respect to Section 7 (which
claim must be brought in court), which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively, and conclusively
settled by mandatory arbitration conducted expeditiously in accordance with the
provisions of the arbitration rules of the state in which the Participant is or
was last employed by the Company (e.g., in California, the California
Arbitration Act) or in absence of state law, the Federal Arbitration Act, and
shall be heard before a retired State or Federal judge in the county containing
the Company’s office in which the Participant is or was last employed.  The
decision of the arbitrator shall be final and binding upon all parties thereto
and shall be rendered pursuant to a written decision, which contains a detailed
recital of the arbitrator’s reasoning.  Judgment upon the award rendered may be
entered in any court having jurisdiction thereof.  Each party shall pay his or
its own costs for the arbitration, with the cost of the arbitrator to be equally
divided between the parties; provided, that the Company shall reimburse the
Participant for reasonable attorneys’ fees and other actual costs incurred by
the Participant in connection with such action if the Participant substantially
prevails on at least one material issue in such arbitration (or any related
litigation).

13.3Exclusive Jurisdiction; Waiver of Jury Trial.  Notwithstanding anything
herein to the contrary, the Company shall have the right to enforce the
provisions of Section 7 through an action, suit or proceeding brought in any
federal court located in the State of Delaware or any Delaware state court, and
each Participant consents to the exclusive jurisdiction and venue of such courts
(and of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
right to a jury trial and any objection that such party may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum; provided, that any action, suit or
proceeding seeking to enforce a final judgment rendered in such court or an
arbitral award pursuant to Section 13.2 may be brought in any court of competent
jurisdiction.  

14.

Section 409A

14.1To the extent applicable, this Plan shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued
thereunder.  Notwithstanding any provision of this Plan to the contrary, to the
extent that the Committee determines that any payments or benefits under this
Plan may not be either compliant with or exempt from Section 409A of the Code
and related Department of Treasury guidance, the Committee may in its sole
discretion adopt such amendments to this Plan or take such other actions that
the Committee determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Plan from Section 409A of the Code
and/or preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance; provided, that this Section 14.1 shall not
create any obligation on the part of the Committee to adopt any such amendment
or take any other action.

 

--------------------------------------------------------------------------------

 

14.2Notwithstanding anything to the contrary in this Plan, no amounts shall be
paid to any Participant under this Plan during the 6-month period following such
Participant’s Separation from Service to the extent that the Committee
reasonably determines that paying such amounts at the time or times indicated in
this Plan would result in a prohibited distribution under Section
409A(a)(2)(b)(i) of the Code.  If the payment of any such amounts is delayed as
a result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Participant’s death), the Participant
shall receive payment of a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to the Participant during such 6-month period
without interest thereon.

14.3Notwithstanding anything to the contrary herein, to the extent required by
Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Plan providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a Separation from Service with the Company, and,
for purposes of any such provision of this Plan, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

14.4For purposes of Section 409A of the Code, each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code.

14.5Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Plan does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, (a) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Participant during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Participant in any other calendar year; (b) the reimbursements for
expenses for which the Participant is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; and (c) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

15.

Termination and Amendment

This Plan, including any Designation Letter, may be amended or terminated, and
any provision thereof may be modified (or waived), for one or more Participants
at any time by the Committee (in respect of any Section 16 Participant) or the
Chief Executive Officer (in respect of any Non-Section 16 Participant) in its
sole discretion; provided, that any such amendment, termination or modification
adverse to any Participant (including without limitation, any amendment or
modification resulting in the removal of a Participant from this Plan or in the
demotion of a Participant from a Tier II Participant to a Tier III Participant)
shall not become effective until the date which is (i) in respect of any
Participant who is employed outside of the Change in Control Period, 12 months
following the date of such amendment, termination or modification or (ii) in
respect of

 

--------------------------------------------------------------------------------

 

any Participant who is employed during the Change in Control Period, the later
of (x) 12 months following the date of such amendment, termination or
modification or (y) the expiration of the Change in Control Period, in any case,
so long as such amendment, termination or modification does not affect any
benefits to which a Participant is entitled pursuant to a termination of
employment or resignation occurring prior to the date such amendment,
termination or modification becomes effective.

16.

Miscellaneous

16.1No Waiver. No waiver by the Company or any Participant, as the case may be,
at any time of any breach by the other party of, or of any lack of compliance
with, any condition or provision of this Plan to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. All other plans, policies and
arrangements of the Company Group in which a Participant participates during the
term of this Plan shall be interpreted so as to avoid the duplication of
benefits paid hereunder.

16.2No Right to Employment. Nothing contained in this Plan or any documents
relating to this Plan shall (i) confer upon any Participant any right to
continue as a Participant or in the employ or service of any member of the
Company Group, (ii) constitute any contract or agreement of employment, or (iii)
interfere in any way with any “at-will” nature (if applicable) of the
Participant’s employment with the Company Group.

16.3Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under this Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under this Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to the
Participant’s legal guardian or personal representative.

16.4Tax Withholding. All amounts payable hereunder shall be subject to
withholdings for applicable federal, state, local or non-U.S. taxes and other
required payroll deductions, including, in respect of any Equity Awards, under
any Company “withhold to cover” or “sell to cover” program as then in effect.

16.5No Effect on Other Benefits.  Amounts payable hereunder shall not be counted
as compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.

16.6Governing Law.  It is intended that this Plan be an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA, and this Plan shall
be administered in a manner consistent with such intent.  This Plan and all
rights hereunder shall be governed, construed and interpreted in accordance with
ERISA and, to the extent not preempted by federal law, the laws of the State of
Delaware.  

 

--------------------------------------------------------------------------------

 

16.7Unfunded Obligation.  All amounts payable under this Plan shall constitute
an unfunded obligation of the Company.  Payments shall be made, as due, from the
general funds of the Company.  This Plan shall constitute solely an unsecured
promise by the Company to provide such benefits to Participants to the extent
provided herein.  For avoidance of doubt, any pension, health or life insurance
benefits to which a Participant may be entitled under this Plan shall be
provided under other applicable employee benefit plans of the Company
Group.  This Plan does not provide the substantive benefits under such other
employee benefit plans, and nothing in this Plan shall restrict the ability of
any member of the Company Group to amend, modify or terminate such other
employee benefit plans (whether before or after a Change in Control (but subject
to Section 5.2 or 6, as applicable, following a Change in Control)).

16.8Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

16.9Recovery of Overpayments.  Notwithstanding the foregoing, the Committee
shall have the power, discretion, and authority to take any and all actions it
deems necessary or advisable to recover any overpayments made under this Plan,
including deducting the amount of any such overpayments made to any Participant
from any future payments or benefits to be made or provided to such
Participant.  

 

*       *       *

 

As adopted by the Compensation Committee

of the Board of Directors of CBRE Group, Inc.

on August 12, 2020.

 

CBRE GROUP, INC.

 

 

 

 

By:

/s/ LAURENCE H. MIDLER

Name:

Laurence H. Midler

Title:

Executive Vice President & General Counsel

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A

Form of Designation Letter

See attached.

 

 

--------------------------------------------------------------------------------

 

CBRE Group, Inc.

400 S. Hope St., 25th Fl.

Los Angeles, CA 90071

(213) 613-3333

 

[INSERT DATE]

[INSERT NAME]

c/o CBRE, Inc.

400 S. Hope St., 25th Fl.

Los Angeles, CA 90071

 

Re: The CBRE Group, Inc. Change in Control

and Severance Plan for Senior Management

Dear [NAME]:

This letter agreement (the “Designation Letter”) relates to the CBRE Group, Inc.
Change in Control and Severance Plan for Senior Management (the
“Plan”).  Through this Designation Letter, you are being offered the opportunity
to become a participant in the Plan.

CBRE Group, Inc. (the “Company”) has designated you as a Tier [__] Participant
(as defined in the Plan) and thereby you are eligible to receive the severance
and other benefits set forth in the Plan subject to the terms and conditions
thereof. A copy of the Plan has been made available to you. You should read it
carefully and become comfortable with its terms and conditions and those set
forth below.

By accepting this Designation Letter, you acknowledge the following provisions:

 

•

that you have received and reviewed a copy of the Plan;

 

•

that you understand that participation in the Plan requires that you agree to
the terms of the Plan and that you irrevocably and voluntarily agree to those
terms; and

 

•

that you have had the opportunity to carefully evaluate this opportunity and
desire to participate in the Plan according to the terms and conditions set
forth therein.

You hereby agree that (i) your acceptance of this Designation Letter will result
in your participation in the Plan subject to the terms and conditions thereof
and (ii) this Designation Letter may not be amended, modified or terminated
except pursuant to Section 15 of the Plan.

To comply with applicable law and to administer the Plan appropriately, the
Company and its agents may accumulate, hold and process your personal data
and/or “sensitive personal data” within the meaning of applicable law (“Personal
Data”). Personal Data includes, but is not limited to, the information provided
to you as part of the Plan and any changes thereto (e.g., benefits and payments
set forth in the Plan), other appropriate personal and financial data about you
(e.g., name, home address, telephone number, date of birth, nationality, and
social security number), and information about your participation in the
Plan.  By accepting this

 

--------------------------------------------------------------------------------

 

Designation Letter, you give your explicit consent to the Company’s
accumulating, transferring and processing Personal Data as necessary or
appropriate for Plan administration.  Your Personal Data will be retained only
as long as is necessary to administer your participation in the Plan.  By
accepting this Designation Letter, you also give your explicit consent to the
Company’s transfer of Personal Data outside the country in which you reside and
to a country outside the European Economic Area (including the United States of
America, if applicable) where the same level of data protection laws may not
apply as in your home country.  The legal persons for whom your Personal Data
are intended (and by whom your Personal Data may be transferred, processed or
exchanged) include the Company, its subsidiaries (or former subsidiaries as are
deemed necessary) and any other person that the Company retains or utilizes for
Plan administration purposes.  You have the right to request a list of the names
and addresses of any potential recipients of your Personal Data and to review
and correct your Personal Data by contacting the Company’s General Counsel.  By
accepting this Designation Letter, you acknowledge your understanding that the
transfer of the information outlined here is important to Plan administration
and that failure to consent to the transmission of such information may limit or
prohibit your participation in the Plan.

This Designation Letter is subject in all respects to the terms and provisions
of the Plan, as amended from time to time.  In the event of any conflict between
the terms of this Designation Letter and the terms of the Plan, the terms of the
Plan shall govern.

Your participation in the Plan will be effective upon your acceptance of this
Designation Letter.  You will be deemed to have accepted the terms of this
Designation Letter unless you otherwise notify the Company in writing within 15
days after the date of your receipt of this Designation Letter.

 

Sincerely,

 

CBRE GROUP, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Restrictive Conditions

As a condition precedent and subsequent to the receipt of any actual payments
and benefits provided to a Participant under Section 5.1 or Section 5.2 of the
attached Plan (other than payment of the Accrued Obligations), the Participant,
in order to accept any such benefits and payments, must comply with the
following restrictive conditions precedent and subsequent to receipt thereof, as
set forth below.

1)Confidentiality.  The protection of confidential information and trade secrets
is essential for CBRE Group, Inc. (the “Company”), its subsidiaries from time to
time (collectively with the Company, the “Company Group”) and employees’ future
security. To protect such information, employees may not disclose any trade
secrets of confidential information as discussed in detail in the Standards of
Business Conduct (“SOBC”) as in effect from time to time.  The Company's
confidentiality policy as set forth in the SOBC is ongoing even after employment
with the Company Group terminates.  

a)You must acknowledge that all forms, documents, papers, records, files,
computer software, application systems and programs, and other materials
prepared or received by you that pertain to the Company Group’s business,
including appraisal reports and all supporting documentation, Company Group
letters to you and copies of letters sent by you, are the property of the
Company Group; provided, however, that you may have a copy of any documents you
signed relating to the obtaining or holding of employment with the Company Group
if required by applicable law. You further acknowledge that all information,
including information in electronic form, disclosed to or developed by you
during your employment by the Company Group relating to the Company Group’s
business, including, without limitation, the Company Group’s strategies and
business plans, the identity of and information concerning potential or actual
clients, and specialized techniques developed or used by the Company Group are
the exclusive property of the Company Group.  

b)You agree to maintain as confidential and not to disclose to others or use for
any purpose, for so long as you continue to hold or possess it, any Confidential
Information to which you have or had access or exposure as a result of the
performance of your services for the Company Group.  

2)Restrictions.  In order to preserve the Confidential Information, and to
protect the Company Group’s proprietary interest in its trade secrets, and to
protect the goodwill of the Company Group, and in consideration of the payments
and benefits contained in the Release and other good and valuable consideration,
you must agree that, for the Restricted Period, you will not, directly or
indirectly: (i) solicit, induce or attempt to induce, on your own behalf or on
behalf of any other person or organization, any of the Company Group’s clients
whom you solicited or with whom you substantially and directly dealt or became
acquainted while you were employed with the Company Group for the purpose of
either (a) inducing said client to terminate, diminish, or materially alter

 

--------------------------------------------------------------------------------

 

in a manner harmful to the Company Group its relationship with the Company
Group, or (b) providing, or offering to provide, Conflicting Services to said
client; or (ii) solicit for employment, hire or attempt to hire, on your own
behalf or on behalf of any other person or organization, any of the Company
Group’s consultants, personnel or employees (or anyone who was a client,
consultant, member of the Company Group’s personnel or employee at any time
within the twelve (12) month period immediately preceding your Date of
Termination).  In addition, during the Restricted Period, you must not
disparage, criticize or ridicule, or otherwise engage in any conduct that is
injurious to the reputation or interest of the Company Group.  If any court of
competent jurisdiction shall determine that the provisions of this paragraph
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall nevertheless be enforceable by such court against you
upon such shorter term, or within such lesser geographic area or scope, as may
be determined by such court to be reasonable and enforceable.

3)Cooperation. You shall cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding, or to
provide information to the Company for any project or assignment in which you
were involved during your employment, as reasonably requested by the Company
(including, without limitation, by being available to the Company upon
reasonable notice and at mutually-acceptable times and locations) for interviews
and factual investigations, providing testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information that you recall, and turning over to the Company all relevant
documents which are requested by the Company and which may come into your
possession, all at times and on schedules that are reasonably consistent with
your other permitted activities and commitments).  Such services will be without
additional compensation to you, but the Company will reimburse you for any
reasonable travel and out-of-pocket costs and expenses (including, without
limitation, attorneys’ fees and expenses in accordance with the Company’s
charter and by-laws and directors and officers insurance policy) incurred by you
in providing such cooperation.  To the extent consistent with applicable law,
you will provide the Company advance written notice of any subpoena or legal
proceeding and perform all acts reasonably and commercially practicable, at the
Company’s expense, to assist the Company to obtain a protective order to the
extent the Company seeks such protection. Furthermore, if such a protective
order or other remedy is not obtained, or the Company waives compliance with the
provision of this Section 3, you will furnish only such information or take only
such action which your lawyers advise you is legally advisable and will exercise
reasonable commercial efforts to obtain reliable assurance that confidential
treatment will be accorded any information so furnished.  For avoidance of
doubt, nothing in this Section 3 shall require you to cooperate with the Company
in any dispute that arises with respect to the Plan (except as otherwise
provided in Section 13 of the Plan related to a claim for benefits under the
Plan) or on any other any matter in which the Company’s and your interests are
adverse.

Notwithstanding the foregoing, this Section 3 shall become effective on the
applicable date provided in Section 15 of the Plan.

4)Definitions.  Defined terms used in this Exhibit B and not otherwise defined
in the Plan shall have the meaning set forth below:

 

--------------------------------------------------------------------------------

 

 

a)

“Confidential Information” means any information, data and know-how relating to
the business of the Company Group or its clients and referral sources that is
developed by or disclosed to you or known by you as a result of your
relationship with the Company Group (whether constituting a trade secret or not,
and whether or not labelled in writing as “confidential”), including, without
limitation, the following information: financial information, supply and service
information, marketing information, personnel information, the identity of and
information concerning potential or actual clients, and specialized techniques
developed or used by the Company Group.  The term “Confidential Information”
does not include information that (i) has become a part of the public domain
other than as a result of its wrongful disclosure, or (ii) is or hereafter
becomes lawfully obtainable from other sources without an obligation of
confidentiality. Any combination of information shall not be deemed within the
foregoing exception merely because individual features are in the public domain
if the combination itself is not in the public domain.

 

b)

“Conflicting Services” means services of any entity (other than the Company
Group) that are the same or substantially similar to those services of the
Company Group (x) provided by you (directly or indirectly through others) during
the twelve (12) months preceding your Date of Termination, or (y) about which
you acquired Confidential Information or trade secrets during your employment by
the Company Group.

 

c)

“Territory” means any national, state, provincial, territorial or other
jurisdiction globally in which you performed services for the Company Group at
any time during the twelve (12) months prior to your Date of Termination,
including but not limited to any such jurisdiction in which you, directly or
indirectly through others, provided the Company Group’s services to clients or
marketed or offered to provide the Company Group’s services.

 